DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informalities: on page 23, line 29, it appears “the fourth area 170” should be --the third area 160--, since the third bearing member 530 is shown in figures 5 and 6 and described elsewhere as being fitted to the third area 160 (the fourth bearing member “not shown” is disclosed as being between the fourth area 170 and the fourth hollow of the lower cover 420).  
Appropriate correction is required.


Claim Objections

Claim 7 is objected to because of the following informalities:  in claim 7, line 6 and lines 6-7, “the tooth” should be --a tooth--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 does not accurately claim the disclosed invention by claiming the key slot is on an outer peripheral surface of the input member.  The key slot 150 is shown in figure 7 to be formed on an internal surface of the input member, and is described on page 9, lines 3-7 as being formed on an outer peripheral surface of the insertion hole 140, which is in the input member 100.

Claim 7 (page 28, lines 31-32) does not accurately claim the disclosed invention by claiming fitting the inner peripheral surface of the third bearing member onto the fourth area of the input member.  The fourth bearing was already previously claimed (p. 28, lines 5-6) as being fitted to the fourth hollow portion of the lower cover, which fourth hollow portion receives the fourth area.  The third bearing is disclosed as being fitted onto the third area of the input member.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6, in claiming the internal gear is a ring coupled to the inner peripheral surface of the lower housing, attempts to remove the “a lower housing having an internal gear formed on the inner peripheral surface thereof” limitation of claim 1 (p.26, lines 12-13).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., CN 107387677, a machine translation of which is attached as an Office Action Appendix.

	Wang et al. shows a thin cycloidal speed reducer in the figures.
	A cylindrical input member 1 has an insertion hole formed therein (fig. 2) to insert an output shaft of a motor ([0026] line1).
	A first external gear 10 has a first hollow portion adapted to insert a first area formed on the outer peripheral surface (with ball bearing 9) of the input member 1.
	A second external gear 10 has a second hollow portion adapted to insert a second area formed on the outer peripheral surface (with ball bearing 9) of the input member 1.
	A lower housing 7 has an internal gear formed on the inner peripheral surface thereof with the tooth profile corresponding to the tooth profile of the outer peripheral surfaces of the first external gear and the second external gear ([0026], lines 4-6).
	An output member 5 has a third hollow portion (with bearing 3) adapted to insert the outer peripheral surface of the input member 1 and rotates at a reduced speed based on the eccentric rotation of the first external gear 10 and the second external gear 10.
	The first area, with a bearing 9, is formed around a first eccentric axis spaced apart from the center axis of the insertion hole by a predetermined distance in one side direction thereof.  The second area, with a bearing 9, is formed around a second eccentric axis spaced apart from the center axis of the insertion hole by a predetermined distance in the other side direction thereof.  These areas are described as “the two eccentric outer circles”, and shown in figure 2 as being formed in opposite directions.
(claim 1)

	The input member 1 has a key slot formed on a given area of the outer peripheral surface thereof (of the insertion hole, fig. 2) in a longitudinal direction thereof (" the motor shaft drives the input shaft 1 rotating through the key slot").
(claim 2)


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson, U. S. Patent 2,475,504. 

	Jackson shows a thin cycloidal speed reducer in figure 14, with elements illustrated in figures 13, 15, and 16.
	A cylindrical input member 1, including the “driving cam part”, has an insertion hole formed therein (col. 9, lines 59-61).  Though not described as receiving an output shaft of a motor, the input member 1 receives driving rotation from a power source such as a motor (col. 1, lines 1-7) and has a through hole for connection to other elements, thus Jackson discloses an input member that meets the structural limitations (cylindrical, insertion hole) and is capable of performing the functional limitation (“to insert an output shaft of a motor”) of the claim.
	A first external gear 4 (on the right in fig. 14) has a first hollow portion adapted to insert a first area 3 (on the right) formed on the outer peripheral surface of the input member 1.  
	A second external gear 4 (on the left in fig. 14) has a second hollow portion adapted to insert a second area 3 (on the left) formed on the outer peripheral surface of the input member 1.
	A lower housing 30 has an internal gear 8 formed on the inner peripheral surface thereof with the tooth profile 7 corresponding to the tooth profile 6 of the outer peripheral surfaces of the first external gear 4 and the second external gear 4 (col. 9, lines 64-67).
	An output member 14 has a third hollow portion adapted to insert the outer peripheral surface 28 of the input member 1 (fig. 14) and rotates at a reduced speed based on the eccentric rotation of the first external gear 4 and the second external gear 4.
	The first area 3 (right) is formed around a first eccentric axis spaced apart from the center axis of the insertion hole by a predetermined distance in one side direction thereof.  The second area 3 (left) is formed around a second eccentric axis spaced apart from the center axis of the insertion hole by a predetermined distance in the other side direction thereof (“cams 3, 3 ae spaced 180 degrees apart” col. 9, line 62).
(claim 1)

	The input member 1 has a key slot formed on a given area of the outer peripheral surface thereof in a longitudinal direction thereof (col. 9, lines 60-61, fig. 15).
(claim 2)

	The first external gear 4 (right) and the second external gear 4 (left) are epitrochoid external gears, and the internal gear 8 is an epitrochoid internal gear. Column 6, lines 22-32 describe the design of the teeth, including the “faces and flanks then are epicycloids” (lines 30-31), with epicycloid being a specific example of an epitrochoid.
(claim 4)

	The first external gear 4 (right) and the second external gear (left) are hypotrochoid external gears, and the internal gear 8 is a hypotrochoid internal gear. Column 6, lines 22-32 describe the design of the teeth, including the “faces and flanks then are…hypocycloids” (lines 30-31), with hypocycloid being a specific example of a hypotrochoid.
(claim 5)




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Schroeder, U. S. Patent 5,951,427.

	Wang et al. discloses a thin cycloidal speed reducer as discussed in the rejection of claim 1 above, but does not disclose a separation area formed between the first area and the second area to separate the first external gear and the second external gear from each other.

	Schroeder shows a thin cycloidal speed reducer in figure 1, with an input shaft 14 thereof shown in figure 4a, similar to that of Wang et al.
	A cylindrical input member 14 has an insertion hole formed therein.
	A first external gear 16 has a first hollow portion adapted to insert a first area 74 formed on the outer peripheral surface of the input member 14.
	A second external gear 18 has a second hollow portion adapted to insert a second area 76 formed on the outer peripheral surface of the input member 14.
	A lower housing has an internal gear 20 formed on the inner peripheral surface thereof with the tooth profile corresponding to the tooth profile of the outer peripheral surfaces of the first external gear 16 and the second external gear 18.
	An output member 22 has a third hollow portion 70 adapted to insert the outer peripheral surface 78 of the input member 14 (col. 3, lines 61-63) and rotates at a reduced speed based on the eccentric rotation of the first external gear and the second external gear (col. 4, lines 14-16).
The first area 74 is formed around a first eccentric axis spaced apart from the center axis of the insertion hole by a predetermined distance in one side direction thereof.  The second area 76 is formed around a second eccentric axis spaced apart from the center axis of the insertion hole by a predetermined distance in the other side direction thereof (col. 4, lines 7-10).

	Between the first 74 and second 76 area, a separation area is formed to separate the first external gear 16 and the second external gear 18 from each other (fig. 4a; col. 3, lines 17-23).
(claim 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a separation area between the first and second areas of the input shaft of Wang et al. in view of Schroeder to prevent physical contact between the first and second external gears (Schroeder col. 3, lines 18-19), preventing the generation of frictional heat and abrasion.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Schroeder, U. S. Patent 5,951,427.

	Jackson discloses a thin cycloidal speed reducer as discussed in the rejection of claim 1 above, and appears to show a separation area formed between the first area 3 and the second area 3 in figure 15, but does not describe or clearly show a separation area formed between the first area and the second area to separate the first external gear and the second external gear from each other.

	Schroeder shows a thin cycloidal speed reducer in figure 1, with an input shaft 14 thereof shown in figure 4a, similar to that of Jackson.
	A cylindrical input member 14 has an insertion hole formed therein.
	A first external gear 16 has a first hollow portion adapted to insert a first area 74 formed on the outer peripheral surface of the input member 14.
	A second external gear 18 has a second hollow portion adapted to insert a second area 76 formed on the outer peripheral surface of the input member 14.
	A lower housing has an internal gear 20 formed on the inner peripheral surface thereof with the tooth profile corresponding to the tooth profile of the outer peripheral surfaces of the first external gear 16 and the second external gear 18.
	An output member 22 has a third hollow portion 70 adapted to insert the outer peripheral surface 78 of the input member 14 (col. 3, lines 61-63) and rotates at a reduced speed based on the eccentric rotation of the first external gear and the second external gear (col. 4, lines 14-16).
The first area 74 is formed around a first eccentric axis spaced apart from the center axis of the insertion hole by a predetermined distance in one side direction thereof.  The second area 76 is formed around a second eccentric axis spaced apart from the center axis of the insertion hole by a predetermined distance in the other side direction thereof (col. 4, lines 7-10).

	Between the first 74 and second 76 area, a separation area is formed to separate the first external gear 16 and the second external gear 18 from each other (fig. 4a; col. 3, lines 17-23).
(claim 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a separation area between the first and second areas of the input shaft of Jackson in view of Schroeder to prevent physical contact between the first and second external gears (Schroeder col. 3, lines 18-19), preventing the generation of frictional heat and abrasion.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Black, U. S. Patent 3,160,032.

Wang discloses a thin cycloidal speed reducer as discussed in the rejection of claim 1 above, but does not disclose the internal gear is an internal ring gear coupled to the inner peripheral surface of the lower housing.

	Black shows a similar thin cycloidal speed reducer in figures 3 and 4, in that it includes a cylindrical input member 64 with first and second eccentric areas 73, first and second external gears 75 in which the first and second areas are respectively inserted, a lower housing 60 having an internal gear 78 on an inner surface, a tooth profile of the internal gear 78 corresponding to a tooth profile 79 of the first and second external gears 75, and an output member 71 having a hollow portion in which is inserted a portion of the input member (with bearing assembly 72 between).
	Figure 5 show a variation in which the internal gear is an internal ring gear 80 coupled to the inner peripheral surface of the lower housing 60 (col. 7, lines 29-33).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the internal gear of Wang an internal gear ring coupled to the inner peripheral surface of the lower housing in view of Black because it allows the internal gear to be made of a different material than the lower housing, in particular a “stiffly-resilient material” (col. 7, lines 29-30) for reduced noise (col. 1, lines 56-57).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Black.

Jackson discloses a thin cycloidal speed reducer as discussed in the rejection of claim 1 above, but does not disclose the internal gear is an internal ring gear coupled to the inner peripheral surface of the lower housing.

	Black shows a similar thin cycloidal speed reducer in figures 3 and 4, in that it includes a cylindrical input member 64 with first and second eccentric areas 73, first and second external gears 75 in which the first and second areas are respectively inserted, a lower housing 60 having an internal gear 78 on an inner surface, a tooth profile of the internal gear 78 corresponding to a tooth profile 79 of the first and second external gears 75, and an output member 71 having a hollow portion in which is inserted a portion of the input member (with bearing assembly 72 between).
	Figure 5 show a variation in which the internal gear is an internal ring gear 80 coupled to the inner peripheral surface of the lower housing 60 (col. 7, lines 29-33).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the internal gear of Jackson an internal gear ring coupled to the inner peripheral surface of the lower housing in view of Black because it allows the internal gear to be made of a different material than the lower housing, in particular a “stiffly-resilient material” (col. 7, lines 29-30) for reduced noise (col. 1, lines 56-57).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Yao, U. S. Patent 9,752,653.

	Jackson discloses a method for manufacturing a thin cycloidal speed reducer shown in figures 13-16 comprising a cylindrical input member 1, including “the driving cam part” with cams 3,3, having an insertion hole formed therein to insert an output shaft of a motor, a first external gear 4 (on the right in fig. 14) and a second external gear 4 (on the left in fig. 14) fitted to the outer peripheral surface of the input member 1, a lower housing 30 having a tooth profile 7 corresponding to a tooth profile 6 of the outer peripheral surfaces of the first external gear 4 and the second external gear 4, and an output member 14/10 rotating at a reduced speed based on the eccentric rotation of the first external gear 4 and the second external gear 4.
	The method comprises the steps of:
	coupling a lower cover 26 having a fourth hollow portion to the underside of the lower housing;
	fitting a fourth bearing member 2 to the fourth hollow portion of the lower cover 26;
	preparing the input member 1 (by coupling the driving cam with the drive shaft, for example) having a first area 3 (right) formed around a first eccentric axis spaces apart from the center axis of the insertion hole by a predetermined distance in one side direction thereof, a second area 3 (left) formed around a second eccentric axis spaced apart from the center axis of the insertion hole by a predetermined distance in the other side direction thereof, a third area 28 extended from top of the second area 3 (left) around the center axis of the insertion hole, and a fourth area (portion of 1 within bearing 2) extended from the underside of the first area 3 (right) around the center axis of the insertion hole;
	coupling the input member 1 to the lower housing 30 by fitting a first bearing member to the first area 3 of the input member 1 (a bearing is shown but not individually described, though col. 10, lines 13-15 disclose “could readily be designed with journal bearing surfaces for the moving parts instead of the roller bearings shown”) and inserting the fourth area (1 within 2) of the input member 1 into the hollow portion of the fourth bearing member 2;
	coupling the first external gear 4 to the first bearing member by inserting the first bearing member into a first hollow portion formed at the center of the first external gear 4;
	after a second bearing member (shown, but not separately numbered) is coupled to the second area 3 of the input member 1, coupling the second external gear 4 to the second bearing member by inserting the second bearing member into a second hollow portion formed at the center of the second external gear 4;
	coupling a third bearing member (shown, but not separately numbered) to the input member 1 by fitting the inner peripheral surface of the third bearing member onto the third area 28 of the input member 1;
	preparing the output member 14/10 (by coupling the pins 21, for example);
	coupling the output member 14/10 to the third bearing member (about third area 28), the first external gear 4, and the second external gear 4; and
	coupling an upper housing 32 to the lower housing 30.
(claim 7)

	Jackson does not disclose that any of the bearings are force fitted.

	Yao shows a thin cycloidal speed reducer 1 in figure 4, including various bearings 51 and 52.  The bearings are disclosed in column 6, lines 19-33 as being “press-fit” in position.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to force fit the bearings of Jackson into position in view of Yao to maintain axial positions and alignment of the bearings and the element to which they are mounted to ensure proper operation and longevity of the bearings.


Allowable Subject Matter

Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 1,694,031 (Braren) December 1928 - discusses use of epitrochoidal and hypotrochoidal gears.  Shows a separation area on the input shaft between the two external gears, and includes a lower cover with a bearing.

U. S. Patent 2,170,951 (Perry) August 1939 - "The gear 26 meshes with the teeth 28 of the internal ring gear 29 rigidly secured in the socket or seat portion 30 formed in the housing 11" (single external gear).

U. S. Patent 3,975,973 (Haase) August 1976 - "The eccentric crank shaft 43 is comprised of a substantially central separator section 69 concentrically disposed relative to the center line of the motor shaft 47 and crank shaft 43"; "an internally toothed output ring 93 secured by any suitable means to the interior cylindrical surface of the drum 11"

U. S. Patent 4,338,831 (Rodaway) July 1982 -  ring gears are affixed.

U. S. Patent 4,909,102 (Haga) March 1990 - a driving shaft is keyed into a hollow of an input shaft with eccentric areas on an external surface.  The input shaft is supported by bearings in an output member and a lower cover.  There are also bearings at each eccentric area of the input shaft.

U. S. Patent 6,761,660 (Lim) July 2004 - "each of the crank structures 310 includes a disk 312 with predetermined thickness, eccentric components 314A and 314B formed at both sides of the disk 312, respectively;", "Here, the two planetary gears 320A, 320B are positioned closely to each other at both sides of the disks 312 with a gap just less than the thickness of the disks 312 between them. Therefore, when conducting rotation and translation movement, the two planetary gears 320A, 320B are prevented from contacting each other and generating frictional heat and abrasion."

WO 2012/139674 (Ginzel et al.) October 2012 - shows embodiments in which an external gear with epitrochoidal teeth engages a ring gear of pin teeth and embodiments in which the external gear engages a ring gear with teeth.

CN 110067834 (Jiang et al.) July 2019 - includes a lower cover and appears to include bearings for the input shaft in the output member and the lower cover.

U. S. Patent 10,479,199 (Niimura et al.) November 2019 - a cycloidal speed reducer includes an external gear and an internal gear which may both be epitrochoidal gears.  Internal gear "fixed member 41 has a disk-like structure symmetrical about the axis C1 and is secured or fixed to the sub-casing 37 so as to be immovable about the axis C1."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659